Citation Nr: 1434701	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  09-42 337	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to a higher initial rating for a facial scar, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for decreased visual acuity.

3. Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Counsel


INTRODUCTION

The Veteran served from June 1976 to October 1979 and from October 1982 to February 1988.  

The Veteran's first period of service was honorable.  According to a February 2003 administrative decision, the remainder of the Veteran's service is characterized by a discharge under dishonorable conditions.  The Veteran is not eligible for VA benefits for any disease or injury incurred from October 12, 1982, to February 18, 1988.  38 U.S.C.A. §§ 101(2), 5303(b); 38 C.F.R. §§ 3.1, 3.12, 3.13.  

These matters are before the Board of Veterans' Appeals (Board) on appeal of a February 2000 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied service connection for an eye injury and a mental disorder.  

The Veteran perfected a timely appeal of the February 2000 decision; however, in February 2003, the RO made a unilateral decision to "cancel" the Veteran's appeal based on the February 2003 administrative decision regarding the character of discharge, and notified the Veteran of such.  However, the Veteran did not withdraw his perfected appeal and he still had active duty service during a period of honorable service.  Thus, the claims have been properly on appeal since the Veteran filed his claims in February 2000.    

On June 7, 2006, the Veteran filed another claim of service connection for residuals of an eye injury.  Service connection for a facial scar, as a residual of that eye injury, was granted by a June 2008 rating decision, and a 10 percent disability rating was assigned, effective June 7, 2006.  However, as the service connection claim had been pending since January 2000, the Board finds that the evidence raises the issue of entitlement to an effective date earlier than June 7, 2006, for the award of service connection for a facial scar as a residual of an in-service eye injury.  The matter must be adjudicated by the RO prior to the Board's consideration of the initial rating of the service-connected facial scar.

Thus, the appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.

REMAND

The claim of entitlement to a higher initial rating for a facial scar is inextricably intertwined with the pending issue of entitlement to an earlier effective date for the award of service connection for the facial scar, as the appropriate rating cannot be decided until the effective date is determined.  As such, the issue of entitlement to a higher rating for a facial scar is deferred.  See Harris v. Derwinski, 1 Vet. App. 180 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

The Veteran underwent a VA eye examination in August 2007.  The examiner found that the Veteran's decreased visual acuity is not attributable to his facial scar, but made no findings as to whether it is directly attributable to the Veteran's in-service eye injury.  A new VA eye examination must be scheduled.  

The Veteran asserts that his mental disorder is directly attributable to his honorable period of service, and, alternatively, that it is secondary to his service-connected residuals of an eye injury.  A VA examination must be scheduled to determine the nature and etiology of his psychiatric disorder.

Updated VA treatment records must be obtained in light of the remand.  38 C.F.R. § 3.159(c)(1); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Obtain VA treatment records from the VA Medical Center in Detroit, Michigan, since December 2006.

If such records are unavailable, the Veteran's claims file must be clearly documented to that effect and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Provide proper notification and all required development with respect to the claim of service connection for a psychiatric disorder on a secondary basis.    

3.  Then, schedule the Veteran for a VA eye examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's decreased visual acuity is related to his in-service eye injury.  The examiner must consider the Veteran's competent reports of decreasing visual acuity following the injury.     

The examination report must include a complete rationale for all opinions expressed.  

4.  Also, schedule the Veteran for a VA mental disorders examination by an appropriate medical professional.  The entire claims file, to include all electronic files, must be reviewed by the examiner.   

The examiner must identify all present psychiatric disorders, and provide an opinion as to whether any of those diagnoses are at least as likely as not related to the Veteran's honorable period of active service from June 1976 to October 1979, or, alternatively, whether it is caused or aggravated by service-connected residuals of an eye injury.  All opinions must be set forth in detail and explained in the context of the record.  

The examination report must include a complete rationale for all opinions expressed.  

5.  Develop and adjudicate the pending issue of an earlier effective date for the award of service connection for a facial scar.

6.  Finally, readjudicate the claims on appeal.  If any of the benefits sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).  

